ERVIN, District Judge.
Ribelant was employed as a cook. He served several days, and was discharged before the commencement of the voyage, and paid off by the master/ at the suggestion of one of the officers of the company that owns the vessel. lie was not taken before the shipping master at the time he was discharged and paid off. The libel is filed for the amount of one month’s wages under section 8318 of the Compiled Statute.
The master justifies the discharge by saying that libelant’s fault was that he was not satisfactory as a cook, and also that he spoke disparagingly of the master in such a manner as to show that he would create dissatisfaction among the crew. The master ate two meals cooked by libelant, and an officer of the corporation owning the vessel ate one of these with the master, and both testify that the food was unpalatable, and after -eating this meal Capt. Bodden, the officer of the said corporation owning the vessel, advised the master to discharge libelant, as he was not a satisfactory cook. Several negroes, some of them sailors, seem to have also eaten these meals, and they all testify that it was well cooked.
The cooking on a vessel’s trip is very important, and if not good it infects the whole crew and creates dissatisfaction. It may be that the food, as cooked, did satisfy the negroes who ate it. It did not, however, satisfy the master or Capt. Bodden, and the master of the boat was the one who would have to eat the food during the trip. It was also his duty to see that the cook was able to prepare the food so as to satisfy the crew.
It is also shown that libelant spoke of the master as "cheap.” He had no right to have -criticized the master as he did. It showed a disposition that would surely have made trouble before the trip was over. For these reasons I think the master had a good reason to discharge libelant.
The libel will he dismissed, at the cost of libelant.